DETAILED ACTION

Response to Amendment
	Claims 1, 4, and 6-10 are currently pending.  Claim 2, 3, and 5 have been cancelled.  The amended claims do overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 1, 4, and 6-10 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/22 was filed after the mailing date of the Non-Final Rejection on 2/10/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al (JP 2000-182606 A).  
Regarding claims 1, 4, 6, 7, 9, and 10, Hosokawa et al discloses a lithium secondary battery (secondary battery) comprising a positive electrode, a negative electrode, and a separator; wherein the negative electrode comprises a current collector, and a negative electrode mixture (negative electrode material active layer) formed on a side of the current collector, wherein the negative electrode mixture is formed by a negative electrode paste (negative electrode slurry composition) comprising: 97 parts by weight of MCMB (negative electrode active material), 0.5 part by weight ethylene-acrylic acid copolymer (hydrophobically modified alkali-swellable emulsion), 2 parts by weight of SBR latex resin (binder), 1 part by weight of SMSC (filler), and water (solvent); wherein the ethylene-acrylic acid copolymer is an acrylic polymer having hydrophobic functional group and an acid functional group dispersed in water; wherein the hydrophobic functional group is an alkyl group, wherein the type of functional group is not particularly limited; wherein the functional group is added to the double bond of an unsaturated chain hydrocarbon (polymer electrolyte main chain) which implies that the functional group is bonded as a pendant group ([0018],[0022],[0033],[0034],[0040],[0041]).       
	However, Hosokawa et al does not expressly teach a hydrophobic functional group that is an alkyl group of 5 to 20 carbon atoms (claim 1).
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Hosokawa ethylene-acrylic acid copolymer to include a hydrophobic functional group that is an alkyl group of 5 to 20 carbon atoms because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The number of carbon atoms of the hydrophobic functional group is a result effective variable of increasing the binding force of the binder to the electrode active material, thereby suppressing deterioration of the battery (Abstract and [0017]).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed number of carbon atoms of the hydrophobic functional group.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al (JP 2000-182606 A) in view of Kim et al (US 2006/0257738).  The Hosokawa reference is applied to claim 1 for reasons stated above.
However, Hosokawa et al does not expressly teach a negative electrode slurry composition comprising 0.1 to 5 parts by weight of a conductive agent.
Kim et al discloses an anode active material slurry (negative electrode slurry composition) comprising 0.1 wt% to 3 wt% of a conductive agent ([0022]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Hosokawa negative electrode mixture to include 0.1 wt% to 3 wt% of a conductive agent in order to further improve the conductivity of the electrode.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729